DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the grid coupling of claims 1-8 (Invention I) in the reply filed on May 5, 2021 is acknowledged.
Applicant’s amendment to claim 9 have made been such that claims 9 and 12-16 (Invention II) may now be examined along with claims 1-8. However, claims 17-20 (Invention III) remain in a form such that they will not be examined with claims 1-9 and 12-16. Independent claim 17 includes method steps (i.e. disassembly, replacement, assembly, etc.) which have a different classification from that of claims 1-9 and 12-16 as set forth in the restriction requirement mailed April 12, 2021. Claim 17 may be rejoined at allowance upon the inclusion of limitations from an allowable claim.
Claims 17-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Status of Claims
	Claims 1-9 and 12-20 are pending. Claims 17-20 stand withdrawn as noted above.

Claim Objections
	Claim 9 is objected to because at line 14, “a housing” should read --the housing--.
	Claims 12-16 are objected to because at line 1 of each claim, “combined seal member” should read --grid coupling--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,925,431 (Pokrandt) in view of US 6,454,275 (Vick).
Regarding claim 1, Pokrandt discloses a grid coupling (see Figure 1), comprising:
two housing halves (30) that are connectable to one another to form a housing having an internal cavity, and an opening disposed at each of a first axial end and a second axial end of the housing (see column 4, lines 1-8);
a rotating group (disposed inside of housing halves 30) at least partially disposed within the internal cavity, the rotating group having two hubs rotatably engaged by a spring element (25) to rotate about a rotational axis, each of the two hubs (12) having a cylindrical bearing surface that extends axially along at least a portion of each of the two hubs and along the 
wherein the rotating group is adapted for mechanical connection between a driver shaft (10) and a driven shaft (11) to transfer rotational motion between the driver and driven shafts;
wherein each of the two housing halves is generally saddle shaped and includes two flanges (32) that are coplanar along a plane that extends parallel to the rotational axis from the first axial end to the second axial end, wherein the two housing halves are connected to form the housing at the two flanges (see column 4, lines 1-8),
wherein each of the two housing halves further includes a channel (33) disposed at each of the first axial end and the second axial end, the channel extending peripherally around the opening at each of the first axial end and the second axial end, the channel being oriented perpendicularly to the rotational axis, and
two seal members (34), each of the two seal members comprising:
at least one radial seal portion;
wherein, when the grid coupling is assembled, each of the two seal members is configured to be insertable around the rotating group while the rotating group remains connected between the driver and driven shafts and the housing is removed, such that, when the two housing halves are assembled around the rotating group with the two combined seal members, the at least one radial seal portion is disposed in the channel in sealing and sliding relation between the channel and the cylindrical bearing surface.
Pokrandt does not expressly disclose two combined seal members, and therefore does not expressly disclose each of the two combined seal members comprising:
at least one gasket seal portion, and
at least one radial seal portion;
wherein, when the grid coupling is assembled, each of the two combined seal members is configured to be insertable around the rotating group while the rotating group remains connected between the driver and driven shafts and the housing is removed, such that, when the two housing halves are assembled around the rotating group with the two combined seal members, the internal cavity is sealed by at least one gasket seal portion from one of the two combined seals is disposed in sealing relation between two opposed flanges, and the at least one radial seal portion is disposed in the channel in sealing and sliding relation between the channel and the cylindrical bearing surface.
Vick teaches a coupling (see Figure 3), comprising two combined seal members (6, 12), each of the two combined seal members comprising:
at least one gasket seal portion (flat portion of each seal member), and
at least one radial seal portion (curved portion of each seal member);
wherein, when the coupling is assembled, each of the two combined seal members is configured to be insertable around a rotating group (5), such that, when two housing halves (1, 2) are assembled around the rotating group with the two combined seal members, an internal cavity (formed by 3, 4) is sealed by at least one gasket seal portion from one of the two combined seals is disposed in sealing relation between two opposed flanges (7, 8, 13, 14), and the at least one radial seal portion is disposed in a channel (9, 10) in sealing and sliding relation between the channel and a cylindrical bearing surface (see Figure 3; see also NOTE below).
NOTE: While Figure 3 shows an end view of the coupling of Vick, it is inherent that the seals of such couplings (in the case of Vick, two halves of a crankcase) extend around the entire case (see, e.g., Figure 2 of US 2014/0138917 to Sieff).
Vick teaches such combined seal members with gasket and radial portions compensate for production tolerances, thereby improving sealing effect (see column 2, lines 28-50). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grid coupling of Pokrandt, such that the seal members of Pokrandt are in the form of combined seal members including the aforementioned features, as taught in Vick, such that production tolerances are compensated for, thus improving sealing effect.
Regarding claim 2, Vick teaches each of the two combined seal members (6, 12) includes two gasket seal portions (flat portion of each seal member) that sealably engage both of the two flanges (7, 8, 13, 14) of one of the two housing halves (1, 2).
Regarding claim 3, Vick teaches each of the two combined seal members (6, 12) includes two radial seal portions (curved portion of each seal member), each of the two radial seal portions having a semicircular shape (see Figure 3).
Regarding claim 4, Vick teaches each of the two combined seal members (6, 12) includes two gasket seal portions (flat portion of each seal member) that sealably engage both of the two flanges (7, 8, 13, 14) of one of the two housing halves (1, 2), and two radial seal portions, each of the two radial seal portions (curved portion of each seal member) having a semicircular shape, and wherein each of the two combined seal members is formed as an integral structure from an elastomeric material (see column 2, lines 39-41).
Regarding claim 6, Vick teaches each gasket seal portion (flat portion of each seal member) is disposed in sealing relation between a flange (7, 8, 13, 14) and a gasket seal portion of the other of the two combined seal members (6, 12) when the grid coupling is in an assembled condition (see Figure 3).
Regarding claim 9, Vick teaches each gasket seal portion (flat portion of each seal member) is flat along a plane that is parallel to the rotational axis of the grid coupling, the gasket seal portion (curved portion of each seal member) being configured to provide a mechanical face seal between opposing flanges (7, 8, 13, 14) formed on the two housing halves (1, 2), the gasket seal portion having an inner end, which is closer to the rotational axis than an outer end, and first and second axial ends; and
wherein each combined seal member has two radial seal portions, each radial seal member having a U-shape and being connected at one end to the first or second axial ends of the gasket seal portion, wherein the two radial seal portions extend in parallel to one another and along respective planes that are perpendicular to the rotational axis (see Figure 3);
wherein, when the grid coupling is assembled, the two radial seal portions are disposed in sealing and sliding relation between a housing and cylindrical bearing surfaces of the rotating group (see Figure 3).
Regarding claim 12, Vick teaches the gasket seal portion (flat portion of each seal member) and the two radial seal portions (curved portion of each seal member) are integrally molded from an elastomeric material (see column 2, lines 39-41).
Regarding claim 14, Vick teaches each gasket seal portion (flat portion of each seal member) is disposed in sealing relation between a flange (7, 8, 13, 14) and a gasket seal portion (flat portion of each seal member) of a second combined seal member (6, 12) when the grid coupling is in an assembled condition (see Figure 3).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pokrandt and Vick as applied above, and further in view of US 5,121,932 (Goldman).
Regarding claim 5, the combination of Pokrandt and Vick teaches the grid coupling of claim 4, but does not expressly teach each of the two gasket seal portions is formed by overmolding the elastomeric material onto a substrate.
Goldman teaches forming gasket seal portions (12) by overmolding an elastomeric material (24) onto a substrate (30) allow one to make certain the seal portions are molded to the desired dimensions. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grid coupling of the combination of Pokrandt and Vick, such that each of the two gasket seal portions is formed by overmolding the elastomeric material onto a substrate, as taught in Goldman, in order to allow one to make certain the seal portions are molded to the desired dimensions.
Regarding claim 13, the combination of Pokrandt and Vick teaches the grid coupling of claim 12, but does not expressly teach the gasket seal portion is formed by overmolding the elastomeric material onto a substrate.
Goldman teaches forming gasket seal portions (12) by overmolding an elastomeric material (24) onto a substrate (30) allow one to make certain the seal portions are molded to the desired dimensions. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grid coupling of the combination of Pokrandt and Vick, such that the gasket seal portion is formed by overmolding the elastomeric material onto a substrate, as taught in Goldman, in order to allow one to make certain the seal portions are molded to the desired dimensions.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pokrandt and Vick as applied above, and further in view of US 9,939,067 (Janian)
The combination of Pokrandt and Vick teaches the grid coupling of claim 9, but does not expressly teach each of the two radial seal portions has a cross sectional shape that is flat on an outer periphery and convex on an inner periphery thereof.
Janian teaches a radial seal portion (see Figure 4) having a cross sectional shape that is flat on an outer periphery (14) and convex on an inner periphery (22) thereof in order to maximum static sealing at the outer periphery and minimize contact at the dynamic sealing point on the inner periphery (see column 2, lines 18-35). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grid coupling of the combination of Pokrandt and Vick, such that each of the two radial seal portions has a cross sectional shape that is flat on an outer periphery and convex on an inner periphery thereof, as taught in Janian, in order to maximum static sealing at the outer periphery and minimize contact at the dynamic sealing point on the inner periphery.

Allowable Subject Matter
Claims 7, 8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 8, the combination of Pokrandt and Vick teaches the grid coupling of claim 4, wherein each of the two gasket seal portions has an inner end and an outer end, the inner end being closer to the rotational axis than the outer end, and but fails to teach a thickness of each gasket seal portion along at least a part of the inner end is larger than a thickness of each gasket seal portion along the outer end.
The prior art fails to fairly show or suggest a modification to the combination of Pokrandt and Vick such that a thickness of each gasket seal portion along at least a part of the inner end is larger than a thickness of each gasket seal portion along the outer end. Further, one of ordinary skill in the art would not have been motivated to make such a motivation as the sealing surfaces of the flanges (7, 8, 13, 14 of Vick) would have to be machined at an angle, thus teaching away from the intended advantage of Vick noted above.
Regarding claim 15, the combination of Pokrandt and Vick teaches the combined seal member of claim 9, but fails to teach a thickness of the gasket seal portion along at least a part of the inner end is larger than a thickness of the gasket seal portion along the outer end.
The prior art fails to fairly show or suggest a modification to the combination of Pokrandt and Vick such that a thickness of each gasket seal portion along at least a part of the inner end is larger than a thickness of each gasket seal portion along the outer end. Further, one of ordinary skill in the art would not have been motivated to make such a motivation as the sealing surfaces of the flanges (7, 8, 13, 14 of Vick) would have to be machined at an angle, thus teaching away from the intended advantage of Vick noted above.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
June 2, 2021